In a medical malpractice action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Adler, J.), dated March 20, 1986, as, upon reargument, adhered to its original determination in an order and judgment dated January 21, 1986 which, inter alia, dismissed the action as against the defendants Health Insurance Plan of Greater New York and Parkway Medical Group for lack of personal jurisdiction.
Ordered that the appeal is dismissed, without costs or disbursements, unless within 60 days from the date of this decision and order, the plaintiffs shall serve a further appendix containing a transcript of the proceedings conducted on November 4, 1985, including the oral decision of Special Term which underlies the order and judgment dated January 21, 1986 (see, E. P. Reynolds, Inc. v Nager Elec. Co., 17 NY2d 51; CPLR 5528 [a] [5]; 22 NYCRR 670.17 [h]; 670.18). Weinstein, J. P., Spatt, Sullivan and Harwood, JJ., concur.